Given, J.
— This case was submitted without argument, and upon a partial transcript which contains neither the testimony nor instructions. It appears from the transcript that a motion for new trial was sustained, •and the appeal is from conviction had upon the second trial. It is difficult to determine from the transcript which of the two motions for new trial was sustained, and which overruled. This would be obviated if the record entries were made to show before which judge the proceeding recorded was had. An examination of the dates of filing leads us to the conclusion that it was the motion filed October 22, 1889, that was overruled. This motion states, as grounds for new trial, *574errors in permitting the state to introduce certain testimony ; that the court erred in each instruction given ; that the verdict is contrary to the evidence and instructions, and is not supported by the evidence. As neither the evidence nor instructions are included in the transcript, we cannot determine whether the court erred in overruling this motion or not; and, as no other questions are presented in the transcript, the judgment of the district court is
AfHEMED.